ACCEPTED
                                                                                        03-15-00464-CV
                                                                                                8415066
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  12/30/2015 4:24:01 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO.    03-15-00464-CV

                          IN THE COURT OF APPEALS                     FILED IN
                                                               3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                     FOR THE                   12/30/2015 4:24:01 PM
                                                                   JEFFREY D. KYLE
                                                                        Clerk
                     THIRD SUPREME JUDICIAL DISTRICT

                               AT AUSTIN, TEXAS


           VICTORY CHEVAL HOLDINGS , LLC , GARRETT JENNINGS
                AND CASTLE CROWN MANAGEMENT, LLC,

                                     Appellants

                                         v.

                     DENNIS ANTOLIK, VICTOR ANTOLIK
                         and CHEVAL MANOR, INC .,

                                     Appellees


                      MOTION TO DISMISS APPEAL AND
                    TO DISMISS MOTIONS FOR CONTEMPT


TO THE HONORABLE COURT OF APPEALS:
      Appellants and Appellees submit this Motion to Dismiss Appeal and to
Dismiss Motions for Contempt as follows:
      1.     Appellants and Appellees are this day dismissing with prejudice their
respective claims and counterclaims against each other in the underlying District
Court proceeding.
      2.      Appellants wish to dismiss their appeal of the temporary injunction
entered in the District Court. Appellees have no opposition.
      3.      Appellants and Appellees wish to dismiss their pending Motions for
Contempt of the Temporary Injunction.
      WHEREFORE, Appellants and Appellees respectfully pray that the Court
enter an order dismissing this appeal and the pending motions for contempt with all
parties to bear their own costs of court.

                                                Respectfully submitted,


                                                /s/ Kemp Gorthey
                                                Kemp W. Gorthey
                                                State Bar No. 08221275
                                                Kendall L. Bryant
                                                State Bar No. 24058660
                                                THE GORTHEY L AW FIRM
                                                604 West 12th Street
                                                Austin , Texas 78701
                                                Tele: 512/236-8007
                                                Fax: 512/479-6417
                                                Email: kemp @gortheylaw.com
                                                Email: kendall @gortheylaw.com
                                                ATTORNEY FOR APPELLANTS,
                                                GARRETT JENNINGS and
                                                CASTLE CROWN PROPERTIES
                                                MANAGEMENT, LLC

                                                             and

                                                /s/ Peyton Smith
                                                PEYTON N. SMITH
                                                Attorney in Charge
                                                State Bar #: 18664350
                                                Eric Moskowitz
                                                State Bar #: 24089904
                                                Brian L. King
                                                State Bar #24055776
                                                REED & SCARDINO LLP
                                                301 Congress Avenue, Suite 1250
                                                Austin, Texas 78701




                                            2
    Tel: 512/474-2449
    Fax: 512/474-2622
    psmith@reedscardino.com
    emoskowitdz@reedscardino.com
    bking@reedscardino.com
    ATTORNEYS FOR APPELLANT,
    VICTORY CHEVAL HOLDINGS ,
    LLC

    TAUBESUMNffiRSHAR~SON
    TAYLOR MEINZER BROWN LLP
    100 Congress Avenue, Suite 1800
    Austin , Texas 78701
    Telephone: (512) 472-5997
    Facsimile: (512) 472-5248


    BY: ~                     -

        Texas Bar No. 19713225
        (mtay1or@taubesummers.com)
        Cleveland R. Burke
        Texas Bar No. 24064975
        cburke @taubesummers.com
    ATTORNEYS FOR APPELLEES,
    DENNIS ANTOLIK and CHEVAL
    MANOR, INC.


          ~v
         KBACON
    State Bar No. 01494400
    3839 Bee Caves Rd., Ste. 100
    Austin, Texas 78746
    Tele: 512/914-8619
    Fax: 512/480-8170
    Email: HOTBACON@MAC.COM
    ATTORNEY         FOR     APPELLEE,
    VICTOR ANTOLIK



3